     Case 3:16-cv-30008-NMG Document 158-10 Filed 02/08/19 Page 1 of 1


 6/17/2015   Social Security Administration (records)                              $82.00 
 6/17/2015   Baystate Health (medical records)                                     $23.74 
 6/17/2015   Baystate Health (medical records)                                     $42.42 
 1/13/2016   U.S. District Court (Massachusetts) (filing fee)                     $400.00 
             Catuogno & StenTel, transcript of criminal hearing ($1034 split 
 8/31/2016                                                                        $517.00 
             w/City)
 9/14/2016   CORI Attorney Request Form                                            $25.00 
 9/28/2016   Baystate Health (medical records)                                    $102.51 
 11/9/2016   Baystate Health (medical records)                                    $117.31 
12/13/2016   Catuogno & Sten‐tel (transcripts)                                    $475.00 
             Accurate Court Reporting ‐ deposition transcripts of Keith 
12/21/2016                                                                        $859.10 
             Hutchins and Lee Hutchins
  2/1/2017   Catuogno & StenTel                                                   $289.78 
  2/1/2017   Accurate Court Reporting ‐ depo transcript of Lee Hutchins           $435.65 
  3/6/2017   iCori reports for Keith Hutchins, Lee Hutchins                        $50.00 
  1/4/2019   UPS to clerk                                                          $25.66 
             Catuogno Court Reporting ‐ video depo (transcript and 
 1/15/2019                                                                       $1,935.08 
             videographer) of Fitchet
 1/21/2019   AIRBNB (accommodations)                                              $609.66 
 1/21/2019   AIRBNB (accommodations)                                              $609.66 
 1/21/2019   AIRBNB (accommodations)                                             $1,044.33 
 1/21/2019   AIRBNB (accommodations ‐ late check out fee)                           $50.00 
 1/30/2019   Parking in Boston during trial                                       $296.00 
 1/30/2019   Transportation costs during trial in Boston                          $148.43 
 1/30/2019   High Street Health Center (medical records)                           $254.42 
             Total expenses                                                     $8,392.75 
